Citation Nr: 1545605	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-06 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for psoriasis (also claimed as skin disorder of the face and previously claimed as dermatitis of the feet).


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to January 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted service connection and assigned an initial noncompensable rating, effective December 18, 2009 (date of the claim).  In an April 2013 letter, the Veteran's attorney withdrew representation.  The Veteran is not represented by a Veteran's service organization or attorney at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board has found that further development is needed.

The Veteran's psoriasis is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code (Code) 7816, which directs for the disability to be rated based on the surface area affected by psoriasis or on the duration of systemic treatment in a 12-month period.  It also provides for the disability to be rated pursuant to Codes 7800-7805, which pertain to scarring and disfigurement of the head, neck, and face, or of the body, depending upon the predominant disability.  Id.  As the Veteran's skin disabilities are located on her face and feet, her examination should include a scars and disfigurement examination to determine whether she is entitled to a higher rating under the associated codes.

She underwent a VA compensation examination for skin diseases (other than scars) in August 2010.  A VA skin diseases examination was scheduled in July 2011 that the Veteran cancelled.  She stated that the reason for the cancellation was she had no transportation and it was too hard for her to come to Winston-Salem.  In August 2011 she contacted the AOJ to reschedule the cancelled (July 2011) VA compensation examination.  In October 2011 the Veteran called the AOJ to follow-up on her request to reschedule the July 2011 VA skin examination as she had not been rescheduled as requested.  On review, it appears the AOJ still has not rescheduled that examination.  The AOJ must address this matter on remand.

Furthermore, in her March 2014 Substantive Appeal (VA Form 9) the Veteran indicated a worsening of her service-connected psoriasis disability.  She noted "Sometimes it is so painful I can barely walk....My heels crack at times and then it begins to bleed[;] the creams that they have given to me does not work.  It works for a while, then it [dries] up....Sometimes my face is so dry, people look at me.  When I walk I limp because my heels hurt."  Notwithstanding her request to reschedule a previously scheduled examination, she is entitled to a new VA examination where there is evidence that her disability has worsened since the last examination (August 2010), and the Board must remand this matter to afford her an opportunity to undergo a VA examination to assess the current nature, extent, and severity of her service-connected skin disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, the record indicates that the Veteran receives treatment through a VA medical center (VAMC).  However, the most recent VA treatment records in the Veteran's record are from June 2011.  Updated VA treatment records for the disability at issue are likely to contain pertinent information, are constructively of record, and must be included in the record on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain updated VA treatment records dated since June 2011. 

2.  Thereafter schedule the Veteran for a skin examination to determine the current severity of her service-connected psoriasis.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the skin disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  After completion of the above and any additional development the AOJ deems necessary, review the expanded record and readjudicate the claim.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  


